UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6615


MARION QUINTON BREWSTER,

                     Petitioner - Appellant,

              v.

WARDEN PHELPS,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Sherri A. Lydon, District Judge. (9:20-cv-01505-SAL)


Submitted: September 14, 2021                                     Decided: October 4, 2021


Before MOTZ, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Quinton Brewster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marion Quinton Brewster, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing without prejudice

Brewster’s 28 U.S.C. § 2241 petition in which Brewster sought to challenge his conviction

by way of the savings clause in 28 U.S.C. § 2255. The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).                The magistrate judge

recommended that relief be denied and advised Brewster that failure to file timely, specific

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Brewster does not challenge on appeal

the district court’s finding that he failed to object after receiving proper notice. See Jackson

v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Brewster also does not provide, and our review of the record does not reveal, any

evidence supporting his contention in the district court that he did not receive the report

and recommendation. Thus, we conclude that Brewster has waived appellate review by

failing to file objections to the magistrate judge’s recommendation.



                                               2
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3